DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 28 January 2021 was accepted and entered.  Accordingly, claim(s) 1-2 and 8-10 has/have been amended.  Claim(s) 7 has/have been cancelled.  No claim(s) has/have been newly added.  Thus, claims 1-6 and 8-10 are currently pending in this application.
In view of the amendment, the previous objection to the claims has been withdrawn.

Response to Arguments
Applicant's arguments filed 28 January 2021 have been fully considered but they are not persuasive.
Regarding the rejections under 35 USC 112(a), Applicant argues that “’Information that is well known is the art need not be described in detail in the specification’” and points to MPEP 2163(II)(A)(2). The following sentence in the MPEP is “However, sufficient information must be provided to show that the inventor had possession of the invention as claimed.” Applicant repeats in quotes a previous argument from remarks received 3/18/2020. These arguments have been address in 
Regarding the rejection under 35 USC 112(b), Applicant argues that the claims have been amended. The claims remain rejected under 35 USC 112(b), as further explained below.
Applicant’s arguments with respect to rejections under 35 USC 102 and 103 have been considered but are moot because limitations of claim 7 have been included in Claim 1. Claim 7 was not rejected under 35 USC 102 or 103. The claims are not currently rejected under 35 USC 102 or 103, but have been rejected under 35 USC 112, as further explained below.

Claim Interpretation
Claim 1 recites “wherein energy ranges for detection signals corresponding to the second type of electrodes of the plurality of detection signals are divided according to a type of material of the detected object, and wherein the type of the material of the detected object is estimated by using the detection signals corresponding to the first 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1-6 and 8-10 cover any and all ways of adjusting the one or more thresholds in the first processor according to the estimated material component. The specification merely discusses that the results are obtained without any description of any algorithm or calculation to achieve the results. The specification does not disclose possession of any particular way of determining the adjustment and fails to provide adequate written description of the invention as claimed. 
Claim 10 covers any and all ways of determining an energy region for second detection signals corresponding to the second type of electrodes. The specification merely discusses that the results are obtained without any description of any algorithm or calculation to achieve the results. The specification does not disclose possession of any particular way of determining the energy region and fails to provide adequate written description of the invention as claimed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are replete with errors.  The claims should be revised carefully to correct the numerous errors.  Examples of some unclear, inexact, or verbose limitations in the claims are: 
Claim 1, lines 14-18, recites “a signal processing apparatus configured to…estimate a classification of the material of the detected object according to the image data by using.” What is being used is missing from the limitation. 
Claim 2 recites “a guiding electrode or a protecting electrode arranged between two adjacent electrodes of the first type of electrodes and the second type of electrodes within each column of pixels.”  Firstly, it is unclear whether the “arranged between two adjacent electrodes...” is further limiting both the “guiding electrode” and the “protecting electrode” or whether the “arranged between two adjacent electrodes...” is merely further limiting the “protecting electrode.” For example: 1) a guiding/protecting electrode between two adjacent electrodes of the first type of electrodes is required and a guiding/protecting electrode between two adjacent electrodes of the second type of electrodes is required or 2) a guiding/protecting electrode is required between any two of the electrodes, which include the first type of electrode and second types of electrodes, that are adjacent of each column of pixels? Secondly, “first type of electrode” has previously been recited in singular form in claim 1 for each column; 
Claim 10 recites “calculating a number of signals in each energy range” twice (line 16 and line 18). The relationship of these calculations is unclear. Are these the same calculations? Are there two calculations being performed?
Claim 10, lines 18-19, recites “using one or more threshold for dividing the energy ranges.” It is unclear whether not this “one or more thresholds” is the same as the previously recited “one or more thresholds” of line 11.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884